DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-20, 22-25, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the as-filed specification does not describe the three dimensional photovoltaic structures receive light only through the exposed outer surface of the top end of the core via the additional layer.  Instead, paragraph [0066] and Figure 3 of the as-filed specification describe/depict an outer metallic layer 64, and paragraph [0079] describes the exterior metallic layers are made of materials with high optical permeability and/or with good electric conductivity, and additionally states "In some embodiments, ITO and transparent conductive oxide can be good candidate materials to implement these metallic layers. 
	The as-filed specification in paragraph [0082] describes the index of refraction of the optical cladding layer as smaller than the refraction indices of all the other layers and the optical core.
	The as-filed specification does not describe materials for the optical cladding layer that would prevent light from entering the structures through the optical cladding layer.  The as-filed specification does not describe light is received into the structures only through the exposed outer surface of the top end of the core via the additional layer.  Dependent claims 19-20, 22-25, and 28 are rejected due to their respective dependence on claim 18.
Claims 18-20, 22-25, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, claim 18 requires the three dimensional photovoltaic structures receive light only through the exposed outer surface of the top end of the core via the additional layer; however, based on the description in paragraphs [0066], [0079], and [0082] of the as-filed specification, the manner in which the structures do not receive light through the optical cladding layer is unclear.  Paragraph [0066] and Figure 3 of the as-filed specification describe/depict an outer metallic layer 64, and paragraph [0079] describes the exterior metallic layers are made of materials with high optical permeability and/or with good electric conductivity, and additionally states "In some embodiments, ITO and transparent conductive oxide can be good candidate materials to implement these metallic layers.
	Additionally, paragraph [0082] of the as-filed specification describes the index of refraction of the optical cladding layer as smaller than the refraction indices of all the other layers and the optical core.
	Therefore, the manner in which light is received only through the exposed outer surface of the top end of the core via the additional layer, and not through the optical cladding layer is unclear based on the description of the as-filed specification.  Dependent claims 19-20, 22-25, and 28 are rejected due to their respective dependence on claim 18.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-20, 22-25, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2016/0043250) in view of Alves et al. (US 2011/0232745).
	Regarding claim 18, Smith discloses a three dimensional photovoltaic power generation apparatus comprising: a base structure having an upper surface and a lower surface (3720/3820 and 3710 in Fig. 41C); a plurality of three dimensional photovoltaic structures, each having a longitudinal axis, a top end portion and a bottom end portion (4120, 107a, 106, 104/105, 103 in Fig. 41C), and comprising: a light transmitting solid optical core having a top end, a bottom end and side walls, the top end of the core having an exposed outer surface to receive light (107a in Fig. 41C); a photovoltaic layer having a first portion surrounding the bottom end of the optical core and a second portion surrounding the one or more side walls of said optical core, wherein the first portion and the second portion surrounding the one or more side walls are formed photovoltaic materials tuned to a same waveband (104/105 in relation to 107a in Fig. 41C); an optical cladding layer surrounding said photovoltaic layer (103 in Fig. 41C), and wherein said bottom end portion of each of said plurality of photovoltaic structures is in contact with said upper surface of said base structure (4120, 107a, 106, 104/105, 103 in relation to 3720/3820 and 3710 in Fig. 41C).
	Smith does not explicitly disclose an additional layer at or near the top end portion of the photovoltaic structure, said additional layer having an anti-reflective light transmitting outer surface and a reflective inner surface.
	Alves discloses an antireflection layer for use in a photovoltaic structure (abstract).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include an antireflection layer, as disclosed by Alves, in the photovoltaic structure of Smith, because the use of an antireflection layer on a photovoltaic structure amounts to the use of a known component in the art for its intended purpose to achieve an expected result.  One of ordinary skill would have a reasonable expectation of success when employing an antireflection layer on the light incident side of the photovoltaic structure of Smith based on the teaching of Alves.
	 Modified Smith discloses said additional layer with the anti-reflective light transmitting outer surface and the reflective inner surface, the photovoltaic layer surrounding the bottom end of the optical core and the one or more side walls of said optical core, and the optical cladding layer surrounding said photovoltaic layer, together define a substantially closed light sealing optical chamber (Smith - Fig. 41C).  It is noted that the limitation is directed to the manner in which the apparatus is intended to be used, and the structure of modified Smith (Fig. 41C of Smith modified as set forth above) has the capability to perform the function claimed, and it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115. 
	With regard to the limitation "wherein the three dimensional photovoltaic structures receive light only through the exposed outer surface of the top end of the core via the additional layer, the photovoltaic layer receives light from the core, and the optical cladding layer receives light through the photovoltaic layer, and reflect it back towards the photovoltaic layer", it is noted that a recitation directed to the manner in which a claimed apparatus is intended to be used does not distinguish the claimed apparatus from the prior art, if the prior art has the capability to so perform.  See MPEP 2111.02, 2112.01 and 2114-2115.
	Regarding claim 19, modified Smith discloses all the claim limitations as set forth above. Modified Smith further discloses said base structure further comprises side walls to encase said plurality of said photovoltaic structures (Smith - 3720/3820 in Fig. 41C).
	Regarding claim 20, modified Smith discloses all the claim limitations as set forth above.  Modified Smith further discloses a stuffing layer between adjacent photovoltaic structures (Smith - 3720/3820 in Fig. 41C).
	Regarding claim 22, modified Smith discloses all the claim limitations as set forth above. Modified Smith discloses said photovoltaic structures have a conical shape, wherein the bottom end portion of the photovoltaic structure is defined by the converging side walls to form an apex or vertex thereof, and the light sealing chamber is defined by the side walls and the additional layer (Smith - Fig. 41C; Smith modified by Alves as set forth above).
	Regarding claim 23, modified Smith discloses all the claim limitations as set forth above.  Modified Smith further discloses the apex or vertex of each of the photovoltaic structures are in contact with the upper surface of the base structure to provide said direct contact (Smith - 4120, 107a, 106, 104/105, 103 in relation to 3720/3820 in Fig. 41C).
	Regarding claim 24, modified Smith discloses all the claim limitations as set forth above. Modified Smith further discloses said photovoltaic structures are shaped as geometric prisms (Smith - Fig. 41C).
	Regarding claim 25, modified Smith discloses all the claim limitations as set forth above.  Modified Smith further discloses the upper surface of said base structure has a plurality of receiving structures shaped to accommodate the bottom end portions of corresponding photovoltaic structures (Smith - upper surface of 3720/3820 in Fig. 41C).
	Regarding claim 28, modified Smith discloses all the claim limitations as set forth above.  Modified Smith further discloses the photovoltaic layer and the cladding layer surrounding the bottom end of the bottom core is integral to the base structure (Smith - Fig. 41C; 104/105, 103, and 3720/3820 in relation to 3710), wherein the upper surface of the base structure comprises a layered structure comprising the photovoltaic layer and the cladding layer (Smith - Fig. 41C; 104/105, 103, and 3720/3820 in relation to 3710), wherein each layer abuts with the corresponding photovoltaic layer and the cladding layer of the photovoltaic structures (Smith - Fig. 41C; 104/105, 103, and 3720/3820 in relation to 3710; it is noted that the term "abuts with" does not require direct physical contact or the absence of intermediate components).  
	Additionally, if the photovoltaic layer and the cladding layer surrounding the bottom end of the optical core in modified Smith (Smith - Fig. 41C) is not considered integral to the base structure, as the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the photovoltaic layer and the cladding layer surrounding the bottom end of the optical core in modified Smith such that the photovoltaic layer and the cladding layer surrounding the bottom end of the optical core in modified Smith are integral to the base structure, since such modification would have involved making elements integral.  Making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 

Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that Figures 37 to 44 of Smith illustrate an "in-process" photovoltaic structure which is a transient structure that is subsequently modified before operation, by addition of another material, removal of an existing material, or a combination thereof to provide a final device structure.  
In response to Applicant's argument, while Smith does disclose the structure depicted in Figure 37A is a transient structure ([0254]), Smith does not describe the embodiment depicted in Figure 41C as a transient structure.  Instead, paragraph [0076] discloses Figure 41C is an exploded view of the third exemplary photovoltaic structure according to an embodiment.  
With regard to Smith's disclosure that each of the third and fourth exemplary photovoltaic structures may be flipped upside down prior to installation and/or use ([0368]); it is noted that Smith further discloses 3710, 3720, and 3770 are optically transparent ([0314], [0319],[0345]).  Additionally, Smith discloses 4120 may be an optically transparent material ([0361]).
Therefore, light can enter from either side due to the optical transparency of the components.
Applicant further argues that the bottom end of the core in Smith is not surrounded by the absorption layer and the outer conductive layer, but rather, the bottom end of the core may be in contact with the dielectric material 4120 and/or the passivation layer 3370.
In response to Applicant's argument, lines 16 through 20 of paragraph [0368] of Smith disclose that each combination of a protruding portion 4122 of the dielectric material layer 4120 and portions of the layer stack (103, 104, 105, 107a, 106) surrounding the protruding portion 4122 constitutes a photovoltaic bristle (103, 104, 105, 107a, 106, 4122).  This disclosure satisfies the limitation requiring a photovoltaic layer having a first portion surrounding the bottom end of the optical core.  The claims do not require the bottom end to be defined by the apex or vertex of the cones as described in paragraph [0063] of the patent application publication.  It is noted that the features upon which applicant relies (i.e., the bottom end defined by the apex or vertex of the cones) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
 Additionally, the claims do not require the bottom end of the core to have the boundaries or relative location depicted as 22a in Figure 2A of the as-field specification.   Absent further characterization in the claims, the claim limitation requiring a bottom end of a light transmitting solid optical core is interpreted to correspond to a portion at the bottom end of the optical core.  It is further noted that even if the claims did further characterize or define the bottom end of the core to correspond with the description set forth in the as-filed specification, Figure 41E of Smith depicts the structure satisfying a limitation requiring the bottom end of the core to correspond with the characterization or description set forth in the as-field specification.
The fact that the bottom end of the core may be in contact with the dielectric material 4120 and/or the passivation layer 3370 does not preclude the bottom end of the core from being surrounded by the absorption layer as set forth in the office action.
Applicant argues that the top end of the "core" 107a/106 of Smith is covered with the moldable material layer 3720/3820, and therefore does not have a top end with an exposed outer surface to receive light.
In response to Applicant's argument, as set forth above, Smith discloses 3710, 3720, and 3770 are optically transparent ([0314], [0319],[0345]).  Smith further discloses 4120 may be an optically transparent material ([0361]).  Therefore, Applicant's argument with regard to a top end with an exposed outer surface to receive light is not persuasive.
	107a in Fig. 41C of Smith has the capability to be exposed to incident light through optically transparent 4120 in Fig. 41C ([0361]), and optically transparent layer 3770 in Fig. 41C ([0310]). The bottom end of the core (107a in Fig. 41C in Smith) is surrounded by 104/105 in Fig. 41C of Smith. 
	Applicant argues that Smith does not provide any teaching or suggestion that the photovoltaic layer surrounds the bottom end of the optical core and the one or more side walls of the optical core, and the optical cladding layer surrounds the photovoltaic layer, which together define a substantially closed light sealing optical chamber to achieve enhanced random internal reflection of the incident light within the optical chamber to enhance capture of incident light, which results in significant increase in ECS. 
	In response to Applicant's argument, it is noted that while claim 18 does recite "a substantially closed light sealing optical chamber", the claim does not recite "to achieve enhanced random internal reflection of the incident light within the optical chamber to enhance capture of incident light, which results in significant increase in ECS".  It is further noted that even if the claim did recite "to achieve enhanced random internal reflection of the incident light within the optical chamber to enhance capture of incident light, which results in significant increase in ECS", when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
	With regard to the structure claimed, Smith discloses the photovoltaic layer surrounds the bottom end of the optical core and the one or more side walls of the optical core (107a in Fig. 41C in Smith is surrounded by 104/105), and the optical cladding layer surrounds the photovoltaic layer (103 in Fig. 41C surrounds 104/105), which together define a substantially closed light sealing optical chamber ([0098] of Smith discloses a photovoltaic bristle may exhibit total internal reflection by controlling the thickness of layers 103 and 111; [0099] of Smith discloses photons reflected back into the absorption layers). 
Applicant argues that light enters through the transparent conductive material layer 103 of Smith and moves within the PV layers 104/105, and that light does not enter the core 106/107a nor does light enter the dielectric material layer 4120.  Applicant further asserts that the function of 106/107a of Smith is completely different from that of the presently claimed invention, and that 106/107a of Smith does not propagate light but rather carries electricity, and because of this, the Examiner's alleged equivalence between 106/107a of Smith and the core of the presently claimed invention is incorrect.  Applicant additionally argues that the Examiner's alleged equivalence between the transparent material layer 103 of Smith and the cladding 56 of the presently claimed invention is incorrect.  
	In response to Applicant's argument, paragraph [0066] and Figure 3 of the as-filed specification describe/depict an outer metallic layer 64, and paragraph [0079] describes the exterior metallic layers are made of materials with high optical permeability and/or with good electric conductivity, and additionally states "In some embodiments, ITO and transparent conductive oxide can be good candidate materials to implement these metallic layers. 
	The as-filed specification in paragraph [0082] describes the index of refraction of the optical cladding layer as smaller than the refraction indices of all the other layers and the optical core.
The as-filed specification does not describe materials for the optical cladding layer that would prevent light from entering the structures through the optical cladding layer.  The as-filed specification does not describe light is received into the structures only through the exposed outer surface of the top end of the core via the additional layer.
Smith discloses in paragraph [0099] that reflected photons then refract through each layer 104, 105 until they reach the outer conductive layer 103, where the difference in the index of refraction between the absorption sublayer 105 and the outer conductive layer 103 causes the photons to reflect back into the absorption layers of the photovoltaic bristle.  Paragraph [0099] of Smith further discloses that the reflected photons that are not reflected inwardly at the boundary between the outer conductive layer 103 and the absorption sublayer 105 may pass through the outer conductive layer 103 and be reflected off of the interface between the outer conductive layer 103 and air due to the difference in the index of refraction at this interface. In either manner, photons may remain within the photovoltaic bristle passing back and forth through the absorption layer 111 until they are eventually absorbed or exit the bristle.
Paragraph [0100] of Smith discloses outer conductive layer 103 will typically be a transparent conductive layer such as a transparent conductive oxide or transparent conductive nitride.  
As set forth above, the optical cladding layer of the instant invention and the outer conductive layer 103 of Smith perform the same function.  The claims require the optical cladding layer to have the capability to reflect light back towards the photovoltaic layer as part of a substantially closed light sealing optical chamber; and as detailed above, the outer conductive layer 103 of Smith has the capability to perform the function claimed, and is made of the same material described in paragraph [0079] of the as-filed specification.  
It is further noted that with regard to the limitation requiring the photovoltaic structures receive light only through the exposed outer surface of the top end of the core via the additional layer; the manner in which light would not enter the photovoltaic structures through the transparent layers depicted in Figure 3 of the as-filed specification, and described in paragraphs [0066], [0079], and [0082] of the as-filed specification is unclear. 
With regard to Applicant's argument that 106/107a of Smith does not propagate light but rather carries electricity; the claims require a light transmitting solid optical core, and Smith discloses 107a is a transparent inner conductive layer ([0359]).  Therefore, the limitation requiring the solid optical core to be light transmitting is satisfied by the transparent inner conductive layer 107a of Smith. 
Applicant argues that light is received from the sides into the bristles of Smith, and the purpose or benefit of an additional layer having a reflective inner surface is not clear.  Applicant argues that the light from the interior of Smith's structure would not seem to reach such a reflective inner surface so as to be reflected back inward.
In response to Applicant's argument, Smith discloses 3710, 3720, and 3770 are optically transparent ([0314], [0319],[0345]).  Smith further discloses 4120 may be an optically transparent material ([0361]).  Therefore, light entering the bristles of Smith would benefit from an additional layer with an anti-reflective light transmitting outer surface.  Additionally, Smith discloses the desirability of reflected photons due to differences in the index of refraction ([0099]), therefore, an additional layer with a reflective inner surface would be desirable in the structure of Smith.
 Applicant's argument that once light enters from the sidewalls of Smith, it will not subsequently reach such a "reflective inner surface", and instead it will be redirected back inward at the boundary between layers 103 and 104 as is shown in Figures 1A and 1B of Smith.
In response to Applicant's argument, as set forth above, the optical cladding layer of the present invention and layer 103 of Smith perform the same function as set forth above, and based on the disclosure of paragraphs [0066], [0079], and [0082] of the as-filed specification, and the depiction of Figure 3 of the as-filed specification, are made of similar materials, therefore, the manner in which the inner reflective surface reflects light would be expected to be the same due to the similarity between the function/material of the optical cladding layer of the present invention and the function/material of layer 103 of Smith.  Additionally, as set forth above, Smith discloses 3710, 3720, and 3770 are optically transparent ([0314], [0319],[0345]).  Smith further discloses 4120 may be an optically transparent material ([0361]).  Therefore, light entering the bristles of Smith would benefit from an additional layer with an anti-reflective light transmitting outer surface.  Additionally, Smith discloses the desirability of reflected photons due to differences in the index of refraction ([0099]), therefore, an additional layer with a reflective inner surface would be desirable in the structure of Smith.
	Additionally, both 3770 and 4120 are optically transparent as set forth above, therefore, light is capable of entering the structure depicted in Fig. 41C of Smith from 3770. With regard to the limitation requiring the antireflective layer to have a reflective inner surface, the claim limitation does not specify the degree of reflectivity, and the layer (inner surface) is necessarily reflective, at least to an extent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMIR AYAD whose telephone number is (571) 270-1188. The examiner can normally be reached Monday - Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Barton can be reached on (571) 272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAMIR AYAD/Primary Examiner, Art Unit 1726